Cite as: 570 U. S. ____ (2013)             1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 12–6355
                          _________________


         RICARDO MARRERO, PETITIONER v.

                 UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                         [June 27, 2013] 


   The motion of petitioner for leave to proceed in forma
pauperis and the petition for a writ of certiorari are granted.
The judgment is vacated, and the case is remanded to the
United States Court of Appeals for the Third Circuit for
further consideration in light of Descamps v. United States,
570 U.S. ___ (2013).
   JUSTICE ALITO, with whom JUSTICE KENNEDY joins,
dissenting.
   The Court’s decision to grant, vacate, and remand shows
that the Court’s elaboration of its “modified categorical”
approach has completely lost touch with reality.
   In this case, the Court of Appeals for the Third Circuit
held that petitioner qualifies as a career offender for pur-
poses of the United States Sentencing Commission, Guide-
lines Manual §4B1.1 (Nov. 2012), based in part on a prior
conviction under Pennsylvania law for simple assault, Pa.
Stat. Ann., Tit. 18, §2701(a) (Purdon 2000), which applies
to a defendant who “attempts to cause or intentionally,
knowingly or recklessly causes bodily injury to another.”
Based on what petitioner said when he pleaded guilty to
this offense, the Court of Appeals concluded that peti-
tioner had admitted—and had thus been convicted of—
intentional or at least knowing conduct and not simply
reckless conduct. See 677 F.3d 155, 160–162 (2012). I see
nothing lacking in the Court of Appeals’ analysis.
2               MARRERO v. UNITED STATES

                     ALITO, J., dissenting

   The Pennsylvania statute is “divisible” because it con-
tains alternative elements. See Descamps v. United States,
ante, at 1–2, 6. Under this Court’s precedents, the mod-
ified categorical approach applies to divisible statutes, see
ante, at 6, 23, and courts applying that approach may
consult the plea colloquy to “determin[e] which statutory
phrase . . . covered a prior conviction,” Nijhawan v. Holder,
557 U.S. 29, 41 (2009); see Shepard v. United States,
544 U.S. 13, 20 (2005).
   When petitioner pleaded guilty, this is what was said:
    “ ‘[Assistant District Attorney]: On . . . April 27, 2004,
    . . . [petitioner] grabbed Mrs. Marrero by the neck, at-
    tempting to drag her upstairs to the second floor.
    When she tried to make a phone call, he ripped the
    phone cord out of the wall as she was attempting to
    call 911.’ ”
    “ ‘The Court: Do you admit those facts?’ ”
    “ ‘The Defendant: Yes, Sir.’ ” 677 F. 3d, at 158 (quoting
    plea colloquy).
  In sending this case back to the Third Circuit for a
second look, this Court is apparently troubled by the pos-
sibility that petitioner was convicted merely for reck-
less conduct, and it is of course true that he did not say
expressly that he intentionally or knowingly grabbed Mrs.
Marrero by the neck or that he intentionally or knowingly
attempted to drag her up a flight of stairs. The Court may
be entertaining the possibility that what petitioner meant
was that he grabbed what he believed to be some inani-
mate object with a neck—perhaps a mannequin named
Mrs. Marrero—and attempted to drag that object up the
steps. In that event, his conduct might have been merely
reckless and not intentional or knowing.
  The remand in this case is pointless. I would deny the
petition and therefore dissent.